Citation Nr: 0812754	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia. 

2.  Entitlement to service connection for congestive heart 
failure. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Houston, Texas, (hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking pneumonia or 
congestive heart failure to service.  


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  Congestive heart failure was not incurred in service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 
 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Prior to the initial 
adjudication of the claim, September 2004 and January 2005 
letters fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  The letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The Board notes that efforts were made to obtain the 
veteran's service medical records.   However, according to 
the National Personnel Records Center (NPRC), the veteran's 
records were presumably destroyed in a fire at that facility 
in 1973.  No records pertaining to the veteran, including 
Surgeon General Extracts, were located.  When a veteran's 
service records are unavailable, VA's duty to assist, and 
duties to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  The Board's analysis of the veteran's claims has 
been undertaken with this duty in mind. The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Rather, this duty increases the 
Board's obligation to evaluate and discuss all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The September 2004 letter to the veteran told her to submit 
any military records in her possession.  Moreover, the 
January 2005 letter to the veteran notified her that her 
service medical records may have been destroyed in the 1973 
fire, and provided her with a VA Form 13055 to complete 
providing the dates of in-service medical treatment to allow 
the RO to request a thorough search for military records that 
may be available.  She was also informed of the alternate 
sources of evidence that may be available concerning injury 
or illness while in active military service.  In her March 
2005 response, the veteran indicated that she had no service 
medical records to submit, nor did she identify any alternate 
evidence which demonstrated the treatment in service claimed 
by the veteran.  There is otherwise no indication that any 
additional relevant competent evidence exists, to be obtained 
either by the VA or by the claimant, and there is no other 
specific evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claims and the evidence 
necessary to complete the application. 

A letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was sent to the veteran in March 2006.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  

Records from the private physicians that the veteran has 
authorized VA to obtain have been procured, as have VA 
medical records.  The Board finds that VA has done everything 
reasonably possible to assist the claimant and that there is 
sufficient competent medical evidence of record to decide the 
claims, as set forth below, without a current examination.  
See 38 C.F.R. § 3.159 (c)(4).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not warranted because, as discussed 
below, there is no evidence meeting the low threshold that 
the evidence "indicates" that there "may" be a nexus 
between a current disability associated with pneumonia or 
congestive heart failure and the veteran's service, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the duty to assist and notify, as contemplated by 
applicable provisions,  has been satisfied.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders such as 
congestive heart failure, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As indicated, the service medical records are not available.  
The first evidence of the disabilities in question, pneumonia 
and congestive heart failure, is contained in private medical 
reports dated in August 1997.  Neither these medical records, 
nor any of the additional medical evidence of record, contain 
any medical findings or opinions linking pneumonia or 
congestive heart failure to service.  

The veteran asserts that she was treated for pneumonia in a 
military hospital while stationed in France in 1945 or 1946.  
She also contends that she developed congestive heart failure 
as a result of "weakened" lungs caused by pneumonia.  The 
veteran can attest to factual matters of which she had first-
hand knowledge, for example, experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; therefore, her assertions linking a current 
disability due to pneumonia and congestive heart failure to 
asserted in-service pathology do not represent competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Also weighing against the veteran's claims is the 
fact that the first clinical evidence of record demonstrating 
pneumonia or congestive heart failure is dated over five 
decades after separation from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

VA regulations do not require that service connection be 
established by service medical records.  Instead, service 
connection may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  The Court has further held that the 
"duty to assist" the appellant includes advising her that, 
even though service records were not available, alternate 
proof to support the claim will be considered.  Layno v. 
Brown, 6 Vet. App. 465, 469(1994).  In this case and as set 
forth above, the veteran was provided ample opportunity to 
submit additional evidence in support of her claims, but no 
additional evidence was submitted.  As such, and because 
there is no competent medical evidence linking pneumonia or 
congestive heart failure to service, the claims for service 
connection for these disabilities must be denied.  Hickson, 
supra.  

While the Board recognizes the veteran's sincere belief in 
the merits of her claims, the preponderance of the evidence 
is against the claims for service connection for pneumonia 
and congestive heart failure.  There is no probative medical 
evidence indicating that a current disability due to 
pneumonia or congestive heart failure had its onset during, 
or is otherwise related to, her service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in this case and 
service connection is not warranted for pneumonia or 
congestive heart failure.  See Gilbert, supra. 



ORDER

Entitlement to service connection for pneumonia is denied. 

Entitlement to service connection for congestive heart 
failure is denied. 


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


